OPINION
PER CURIAM.
This suit was brought by the Town of China Grove, Texas, seeking to permanently enjoin defendant from conducting his *83restaurant business without a valid business permit and from operating horse racing events and horse shows on his property. Defendant filed a cross-action against Commercial Union Insurance Company and a counter-claim against China Grove. On May 7, 1986, the court signed an order granting the pleas in abatement of China Grove and the insurance company and dismissing with prejudice defendant’s actions against them. Defendant seeks to appeal this order.
There is nothing in the transcript to indicate that China Grove’s injunction suit has been decided. Nor does the record indicate that the injunction suit was severed from defendant’s cross-actions. The order of May 7, 1986, does not dispose of all parties and actions since the town’s injunction suit remains pending. We conclude that the May 7 order is not a final judgment, nor is it an appealable interlocutory order. North East Independent School District v. Aldridge, 400 S.W.2d 893, 895 (Tex.1966).
The appeal is dismissed for want of jurisdiction.